DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a bent portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim because “a bent portion” is introduced in claim 1, line 13, and it is unclear if the bent portion introduced in claim 4 is intended to be the same bent portion as that in claim 1. Based on the disclosed invention, it is believed that they are intended to be the same feature. A possible claim correction would read - - said bent portion - -. This is the interpretation that will be used in the rejections below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nishikata et al. (US PGPub 2003/0141654 A1).
As to claim 1, Nishikata et al. teaches a sheet conveying device (30) comprising:
conveyance passage forming bodies (comprising 13, 18, the downstream portion of 19, and 62) to define a sheet conveyance passage (figures 3, 6, and 9); 
a nip forming body (comprising 11-12) to form a conveying nip region in the sheet conveyance passage (figure 6); and
a flexible plate body (22) having a support portion (the left most end of 22 in figure 7 that is grasped by 19 in figure 6) to be attached to another body (19) and having a downstream-side end portion as a free end in a sheet conveying direction (figure 6 and paragraphs [0048]-[0049]),
the support portion of the flexible plate body being located on an upstream side in the sheet conveying direction with respect to the conveying nip region (see figure 6, 
the free end being located on a downstream side in the sheet conveying direction with respect to the conveying nip region (figure 6), wherein the flexible plate body (22) has a bent portion (as indicated by the circle and arrow in the marked up version of figure 6 below), and wherein the bent portion is located on an upstream side in the sheet conveying direction with respect to the conveying nip region (figure 6 and 7).

    PNG
    media_image1.png
    350
    606
    media_image1.png
    Greyscale

As to claim 2, Nishikata et al. teaches wherein the flexible plate body (22) is deformable by contact of a sheet (paragraphs [0049], [0048], and [0011]).
As to claim 4, Nishikata et al. teaches wherein the flexible plate body (22) has a bent portion (to form 22a in figure 7), and
wherein a surface of the bent portion facing the sheet when the sheet passes by is bent in a manner of a mountain fold (see figures 6 and 7).
As to claim 7, Nishikata et al. teaches wherein the nip forming body (11, 12) is arranged in a curved portion on the sheet conveyance passage (see figures 3 and 6), and
wherein the support portion of the flexible plate body is secured to the conveyance passage forming body forming an outside of the curved portion on an 
As to claim 8, Nishikata et al. teaches wherein the free end of the flexible plate body is in contact with the conveyance passage forming body forming an outside of the curved portion on a downstream side in the sheet conveying direction with respect to the conveying nip region (as shown in figure 3 and 6 and paragraph [0050]).
As to claim 9, Nishikata et al. teaches wherein the flexible plate body has a plurality of notches (22b, 22c) extending in the sheet conveying direction (figure 6-7).
As to claim 10, Nishikata et al. teaches wherein the conveyance passage forming body on a downstream side in the sheet conveying direction with respect to the conveying nip region includes a plurality of ribs protruding toward a position at which a conveyed sheet passes through and extending along the sheet conveying direction (see figure 6, where it is shown that element 19, which at the nip portion forms a side of the downstream side of the conveyance passage forming body, has cutouts for the rollers 12, and the portions of 19 forming the downstream of the nip side of the conveyance passage forming body are considered to be ribs protruding toward the position at which the sheet passes through, and these portions are considered to correspond to the part of the flexible plate body 22 other than the cutouts 22b), and
wherein a portion of the flexible plate body other than the plurality of notches in the flexible plate body faces the plurality of ribs (see figures 6 and 7, where it is shown that element 19, which at the nip portion forms a side of the downstream side of the 
As to claim 12, Nishikata et al. teaches an image forming apparatus (101, 30) comprising:
an image forming device (101) to form an image on a conveyed sheet (paragraphs [0035]-[0036]); and 
the sheet conveying device (30) according to claim 1 (as noted above in detail for claim 1).
As to claim 13, Nishikata et al. teaches an image forming system (figure 1) comprising: 
the image forming apparatus (101, 30) according to claim 12 (as noted above in detail for claim 12); and
an image reader (90) to read an image on the sheet conveyed by the sheet conveying device (paragraph [0037]).
As to claim 14, Nishikata et al. teaches an image reading device (30, 90) comprising:
the sheet conveying device (30) according to claim 1 to convey a sheet (as noted above in detail for claim 1); and 
an image reader (90) to read an image on the sheet conveyed by the sheet conveying device (paragraph [0037]).
As to claim 15, Nishikata et al. teaches an image forming system (figure 1) comprising: the image reading device (30, 90) according to claim 14 (as noted in detail above for claim 14); and
an image forming device (101) to form an image based on image information read by the image reading device (paragraphs [0035]-[0037]).

Claims 1-2, 4, 6-11, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitamura (JP 2014005096 A).
As to claim 1, Mitamura teaches a sheet conveying device (figures 1 and 5-9) comprising: 
conveyance passage forming bodies (the two sides of the conveyance passage shown in at least figures 1 and 6) to define a sheet conveyance passage (figures 1 and 6); 
a nip forming body (206a) to form a conveying nip region in the sheet conveyance passage (figure 6); and 
a flexible plate body (5) having a support portion (52r) to be attached to another body and having a downstream-side end portion (52e) as a free end in a sheet conveying direction (figures 6-7), 
the support portion of the flexible plate body being located on an upstream side in the sheet conveying direction with respect to the conveying nip region (figure 6 and page 7, second paragraph), and 
the free end being located on a downstream side in the sheet conveying direction with respect to the conveying nip region (figure 6 and page 7, second paragraph), 
As to claim 2, Mitamura teaches wherein the flexible plate body (5) is deformable by contact of a sheet (page 7, first paragraph).
As to claim 4, Mitamura teaches wherein the flexible plate body (5) has a bent portion (52m), and wherein a surface of the bent portion facing the sheet when the sheet passes by is bent in a manner of a mountain fold (figure 6).
As to claim 6, Mitamura teaches wherein a first conveyance passage forming body, of the conveyance passage forming bodies, on an immediately downstream side of the conveying nip region in the sheet conveying direction has a plurality of ribs protruding from first and second regions thereof (figure 5, where the first conveyance passage forming body is shown with ribs on the side opposite roller 206b from guide 4, which is the downstream side of the conveying nip), and a shape in which the first region, including a range where the nip forming body is arranged in a width direction, is located at a position more distant from a position where a conveyed sheet passes through than the second region outside the first region in the width direction (see marked up version of figure 5 below, where the first region is more distant from the nip location where the sheet passes than the second region), and 
wherein the flexible plate body is arranged to straddle the first region and the second region (figure 5, where 5 is arranged along the whole width of the sheet conveying passage as shown in figure 5, and page 7, fifth paragraph).

    PNG
    media_image2.png
    453
    448
    media_image2.png
    Greyscale

As to claim 7, Mitamura teaches wherein the nip forming body is arranged in a curved portion on the sheet conveyance passage (figures 1 and 6), and 
wherein the support portion of the flexible plate body is secured to the conveyance passage forming body forming an outside of the curved portion on an upstream side in the sheet conveying direction with respect to the conveying nip region (see figure 6).
As to claim 8, Mitamura teaches wherein the free end of the flexible plate body (52e) is in contact with the conveyance passage forming body forming an outside of the curved portion on a downstream side in the sheet conveying direction with respect to the conveying nip region (figures 5-6).
As to claim 9, Mitamura teaches wherein the flexible plate body has a plurality of notches extending in the sheet conveying direction (see figure 7 and page 7, eleventh paragraph).
As to claim 10, Mitamura teaches wherein the conveyance passage forming body on a downstream side in the sheet conveying direction with respect to the conveying nip region includes a plurality of ribs protruding toward a position at which a conveyed sheet passes through and extending along the sheet conveying direction (see figure 5, where the first conveyance passage forming body is shown with ribs on the side opposite roller 206b from guide 4, which is the downstream side of the conveying nip), and 
wherein a portion of the flexible plate body other than the plurality of notches in the flexible plate body faces the plurality of ribs (see figure 5, where there is a set of ribs that face the extending portions 52 of the flexible plate bodies 5, and therefore are considered to meet the conditions for the plurality of ribs in the claimed limitations). 
As to claim 11, Mitamura teaches wherein the flexible plate body (5) includes a rotary body avoiding notch portion (the space between the arms 52 in figure 7a) at a downstream end of the flexible plate body to avoid the nip forming body in a position corresponding to the conveying nip region in the sheet conveying direction (see figure 5 and page 7, eleventh paragraph), and
wherein a width of the rotary body avoiding notch portion is greater than a width of a rotary body included in the nip forming body and is smaller than a width of a sheet having a minimum size conveyable in the sheet conveying device (see figure 5 and page 7, eleventh paragraph).
As to claim 14, Mitamura teaches an image reading device (figure 1) comprising: 

an image reader (including 214) to read an image on the sheet conveyed by the sheet conveying device (page 3, 15th paragraph and page 4, third paragraph).
As to claim 16, Mitamura teaches wherein the bent portion (52m) is located between the support portion (52r) and the conveying nip region (nip between 206a and 206b) in the sheet conveying direction (see figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US PGPub 2004/0190928 A1) in view of Mitamura (JP 2014005096 A).
As to claim 1, Tsunoda et al. teaches a sheet conveying device (see figures 1 and 44-46) comprising:
conveyance passage forming bodies (comprising 81, 82) to define a sheet conveyance passage (figure 44); 
a nip forming body (55) to form a conveying nip region in the sheet conveyance passage (figure 44); and

the support portion of the flexible plate body being located on an upstream side in the sheet conveying direction with respect to the conveying nip region (figures 44-46).
While Tsunoda et al. teaches the free end of the guide (77) being located in the conveying nip region and at the nip (figures 44-45), Tsunoda et al. does not explicitly teach the free end being located on a downstream side in the sheet conveying direction with respect to the conveying nip region, wherein the flexible plate body has a bent portion, and wherein the bent portion is located on an upstream side in the sheet conveying direction with respect to the conveying nip region.
Mitamura teaches the free end (52e) being located on a downstream side in the sheet conveying direction with respect to the conveying nip region (figure 6 and page 7, second paragraph), wherein the flexible plate body has a bent portion (52m), and wherein the bent portion (52m) is located on an upstream side in the sheet conveying direction with respect to the conveying nip region (figure 6).
It would have been obvious to one skilled in the art before the effective filing date to modify Tsunoda et al. to have the free end being located on a downstream side in the sheet conveying direction with respect to the conveying nip region, wherein the flexible plate body has a bent portion, and wherein the bent portion is located on an upstream side in the sheet conveying direction with respect to the conveying nip region as taught by Mitamura because it increases the accuracy of transportation for thin paper and th paragraph).
As to claim 2, Tsunoda et al. teaches wherein the flexible plate body (77) is deformable by contact of a sheet (paragraph [0385]).
As to claim 3, Tsunoda et al. teaches wherein the conveying nip region is located at a merging portion between a first upstream-side sheet conveyance passage and a second upstream-side sheet conveyance passage (see figure 44).
As to claim 9, Tsunoda et al. teaches wherein the flexible plate body (77) has a plurality of notches extending in the sheet conveying direction (figure 45).
As to claim 12, Tsunoda et al. as modified (citations to Tsunoda et al. unless otherwise indicated) teaches an image forming apparatus (figure 1) comprising:
an image forming device (comprising 1-6) to form an image on a conveyed sheet (paragraph [0198]-[0199]); and
the sheet conveying device according to claim 1 (as noted above in detail for claim 1).
As to claim 16, Tsunoda et al. as modified teaches (citations to Mitamura except where otherwise indicated) wherein the bent portion (52m) is located between the support portion (52r) and the conveying nip region (nip between 206a and 206b) in the sheet conveying direction (see figure 6).

Response to Arguments
Applicant's arguments filed 8/05/2021 have been fully considered but they are not persuasive.


    PNG
    media_image3.png
    350
    606
    media_image3.png
    Greyscale

Applicant’s arguments with respect to claims 2-4, and 6-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note that the rejection of claim 1 in view of Mitamura (JP 2014005096 A), which was originally cited on the IDS filed 10/12/2021, is considered to be necessitated by the amendment to claims 6 and 11 as well as newly added 16.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853